Mr. Justice O’Connor dissenting: I am unable to agree with the conclusion reached in the foregoing opinion. In my opinion Mrs. Austin intended to give the necklace to her husband, and the evidence shows that the gift was, under the law, a valid gift causa mortis. In determining this question all of the evidence in the record must be considered and not alone the letter or document addressed to the New York jewelers; that was only one piece of evidence. What she said to Mrs. Watson and to Marie Thelen, the letter she wrote to Purvin and all other evidence in the record must be carefully considered in determining not only whether Mrs. Austin intended to give the necklace to her husband, but also whether she accomplished that result. The testimony of Mrs Austin and Marie Thelen is to the effect that she told them she wanted to give her jewelry, including the necklace in question, to her husband. The two documents, one to the New York jewelers and the other to Purvin, were prepared at her request, and after they were signed by Mrs. Austin and witnessed, they were handed by Mrs. Austin to her husband. The document addressed to the New York jewelers told them to give all of her jewelry “or proceeds thereof” which she had left with them to her husband, so that he might have the property “as his own to do with it as he elects.” The letter to Purvin told him to deliver to Mr. Austin all of Mrs. Austin’s moneys, jewelry, etc., so that Mr. Austin might have them “as his own and to do with as he sees fit.” The majority opinion, in my opinion, correctly holds that Mrs. Austin intended to have the necklace go to her husband, but I am unable to agree with the conclusion reached in the opinion that she intended him to have it under the will. The majority opinion reaches the conclusion that Mrs. Austin intended that her husband should have the necklace under the will, in part at least, from the fact that Mrs. Watson testified that Mrs. Austin had told her that she wanted Mr. Austin to get “possession” of it, and that by this she meant to assist him in obtaining possession without having any difficulty on account of her death. In my opinion this is unwarranted. It ascribes to Mrs. Austin a legal knowledge not deducible from the evidence. In my opinion she used the word “possession” in a womanlike manner and not in a technical sense. She meant to give him the necklace. This is shown by the fact that in the letter she wrote to Purvin she told him to deliver her jewelry to Mr. Austin, when as a matter of fact that jewelry and other property belonging to her was then in Mr. Austin’s possession, being in his safety deposit box in Chicago, so that she did not assist him in obtaining possession of that property. And this all goes to show, in my opinion, that she intended to give Mr. Austin the necklace and not that he should take it under the will. The law in this State is well settled that a gift causa mortis will be sustained only where the intention to make the gift is clear and there must be a delivery of the subject of the gift and title must pass at the time. Of course it must be made in contemplation of death and death must have resulted as contemplated. If what was said and done by the donor is insufficient to pass title, the gift will fail, although the intention to make the gift clearly appears. This is the law as announced in the majority opinion and with which I agree. In my opinion the judgment of the circuit court of Cook county should be affirmed, because I am of the opinion there was a valid gift causa mortis,